     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 1 of 9 Page ID #:2946




 1   Richard M. Steingard (SBN 106374)
     rsteingard@SteingardLaw.com
 2   LAW OFFICES OF RICHARD M. STEINGARD
     800 Wilshire Boulevard, Suite 1050
 3   Los Angeles, California 90017
     Telephone: (213) 260-9449
 4   Facsimile: (213) 260-9450
 5   Attorney for Defendant
 6   Shen Zhen New World I, LLC
     [And on Behalf of All Defendants]
 7
 8
                    IN THE UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 CR-20-326(A)-JFW
12                Plaintiff,                   DEFENDANTS’ SUPPLEMENTAL
13         v.                                  MOTION TO DISMISS COUNTS 2-
14                                             17
     JOSE LUIS HUIZAR, ET AL.,
15
                  Defendants.
16
17
18
19
20
21         Defendants Jose Huizar, Raymond Chan, Shen Zhen New World I, LLC,
22   Dae Yong Lee, and 940 Hill, LLC hereby move this Court to dismiss the honest
23   services fraud charges, Counts 2-17, as improperly pled.
24   ///
25   ///
26   ///
27
28
     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 2 of 9 Page ID #:2947




 1         This motion is based on the attached memorandum of points and authorities,
 2   all files and records in this matter, and any argument or evidence that may be
 3   presented at a hearing on this motion.
 4
 5    Dated: September 15, 2021               Respectfully submitted,
 6
                                              LAW OFFICES OF RICHARD M.
 7                                            STEINGARD
 8
                                      By: /s/ Richard M. Steingard
 9
10                                            Attorney for Defendant
11                                            Shen Zhen New World I, LLC
                                              [And on Behalf of All Defendants]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                ii
     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 3 of 9 Page ID #:2948




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2                                            I.
 3                                   INTRODUCTION
 4         Defendants submit this supplemental motion asking that the Court dismiss
 5   Counts 2-17, the honest services fraud counts. Defendants do so because,
 6   notwithstanding the clear language in the First Superseding Indictment alleging
 7   multiple different fraud schemes, and the government’s statements in court
 8   asserting there were five separate fraud schemes, the government recently claimed
 9   that the defendants engaged in a single fraud scheme, in which case the counts are
10   improperly pled.
11         In the government’s recently filed consolidated opposition to Defendants
12   Lee, 940 Hill, LLC and Shen Zhen New World I, LLC’s severance motions, the
13   government claims that the honest services fraud counts allege a single fraud
14   scheme involving all defendants, with each of Counts 2 through 17 simply being a
15   mailing or wire in furtherance of that scheme. (ECF No. 228.) If so, the honest
16   services fraud counts are improperly pled and cannot stand as they clearly allege
17   multiple schemes.
18         This is first made apparent in the RICO charge, Count 1, which the
19   government claims mirrors the honest services fraud counts. There, the FSI
20   explicitly alleges at least five separate and unique fraud schemes, each one
21   involving different combination of participants, indicted and unindicted. The
22   government entitled each scheme differently to show that it was distinct and
23   unique from the other alleged schemes – the “L.A. Grand Hotel Bribery Scheme”,
24   the “940 Hill Bribery Scheme,” the “Luxe Hotel Bribery Schemes”, the “Project M
25   Bribery Scheme,” and the “Businessperson A Schemes” – with the claimed acts in
26   furtherance of each scheme following under each title. (ECF No. 74 at 15:17,
27   30:24, 37:17, 63:20, & 77:16, respectively.) Notably, there are no overt acts that
28   are common to all schemes and each of those schemes would, as alleged by the
                                               1
     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 4 of 9 Page ID #:2949




 1   government, form a separate predicate for a RICO charge. The government rightly
 2   did not charge Defendants Shen Zhen New World I, LLC (“SZNW”), Dae Yong
 3   Lee, or 940 Hill, as co-conspirators in the RICO count, because each is only
 4   implicated in their individual alleged schemes, not in each of the other separate
 5   schemes.
 6         In the same manner, the FSI alleges as to Counts 2 through 17 that each set
 7   of honest services fraud counts constitutes a separate and distinct
 8   “scheme/project,” as exemplified by their titles: “L.A. Grand Hotel Project”
 9   (Counts 2-4); “940 Hill Project” (Count 5); “Luxe Hotel Project” (Counts 6-15);
10   “Businessman A” (Count 16); and “Project M” (Count 17). These are, in the
11   government’s words, “separate and “distinct” schemes, not a single scheme.
12   Defendants have always viewed Counts 2 through 17 the same way – as alleging
13   separate fraudulent schemes concerning separate development project against
14   separate defendants. Indeed, in proceeding before this Court, the government has
15   consistently maintained there were five separate schemes (E.g., 8/5/20 RT 6
16   (AUSA Jenkins: “I will focus now… on the specific schemes”); 7-17
17   (summarizing “the Project E bribery scheme”); 17 (“Project C… relates to a
18   separate project and separate developer”); 23 (“Project D relates to a separate
19   Chinese national developer with a separate hotel and project in Council District
20   14”); 49 (“Project M… relates to a domestic development company, Company M
21   and its project in the Arts District”); 44 (“And I believe that concludes the five
22   schemes, Your Honor”)).1 Accordingly, then, the Court also appears to have
23   understood that there were five separate and distinct fraud schemes. (12/4/20 RT 5
24   (the Court asked the prosecutor to “go through the Government’s evidence with
25
26
27
     1
           In fact, there appear to be more than five schemes, as the allegations
28
     concerning the Luxe Hotel and Businessman A refer to “schemes” in the plural.
                                               2
     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 5 of 9 Page ID #:2950




 1   respect to the five schemes that are alleged in the RICO conspiracy and the mail
 2   fraud counts”)).
 3         Thus, it was a surprise to learn that the government views Counts 2 through
 4   17 as charging a single fraud scheme, necessitating this supplemental motion to
 5   dismiss to address that position. Indeed, it appears the government wants to have it
 6   both ways: charge the Defendants and identify them in separate schemes in the
 7   FSI, but claim they are one singular fraudulent scheme to try to reap a perceived
 8   evidentiary benefit. As pled, these multiple schemes cannot be conflated into one
 9   fraud scheme simply because that is the only way the government believes it can
10   introduce otherwise inadmissible evidence against all defendants. If in fact it is
11   the government’s intention to charge a single fraudulent scheme, Counts 2-17
12   should be dismissed.
13                                              II.
14                                       ARGUMENT
15          Defendants’ motion to dismiss (ECF No. 235) sets forth the applicable legal
16   test. Rule 12 authorizes such a motion based on “any defense, objection, or request
17   that the court can determine without a trial of the general issue,” including “failure
18   to state an offense.” Rule 12(b)(3)(B)(v). In considering a motion to dismiss the
19   court must accept the indictment’s allegations as true, but need not credit general,
20   conclusory allegations “when they are belied by the more specific facts in the
21
     indictment.” United States v. Nosal, No. C 08-0237 MHP, 2010 WL 934257, at *2
22
     (N.D. Cal. Jan. 6, 2010) (dismissing multiple counts indictment despite charging
23
     language that tracked the statute where specific allegations refuted general
24
     charging language), aff’d en banc 676 F.3d 854 (9th Cir. 2012) (cleaned up). A
25
     charge is ripe for dismissal if it fails to state an element of the offense, United
26
     States v. Keith, 605 F.2d 462, 464 (9th Cir. 1979), or if, despite a general recitation
27
     of the statutory elements, the specific facts alleged fall beyond the scope of the
28
                                                3
     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 6 of 9 Page ID #:2951




 1   properly-construed criminal statute. United States v. McGeehan, 584 F.3d 560, 565
 2   (3d Cir. 2009) (partially vacating order where, despite general charging language
 3   tracking the statute, specific allegations refuted honest-services liability) (citing
 4   United States v. Panarella, 277 F.3d 678, 685 (3d Cir. 2002)). When faced with a
 5   motion to dismiss for failure to state an offense, the Court’s role is to “ensur[e] that
 6   legally-deficient charges do not go to a jury.” United States v. Huet, 665 F.3d 588,
 7
     595 (3d Cir. 2012).
 8
           In this case, the government’s Opposition to defendants’ severance motions
 9
     claims that Counts 2 through 17 allege a single “joint honest services [fraud]
10
     scheme.” (ECF No. 228 at 2.)2 Yet, in the same pleading and regarding the same
11
     counts, the government repeatedly refers to multiple fraud schemes as alleged in
12
     the various honest services counts (as it does in the FSI): the “940 Hill Bribery
13
     Scheme” (id. at 12:4, 13:19, 20:5, 20:24), the “L.A. Grand Hotel Bribery Scheme”
14
15   (id. at 12:19, 13:7-8, 13:15, 20:4-5, 20 n.5, 20:22-23), the “Project M Bribery

16   Scheme” (id. at 15:21-22, 23:12), the “Luxe Hotel Bribery Scheme” (id. at 15:22,
17   24:1), and the “Businessperson A Schemes” (id. at 15:22, 23:12). Further, the
18   government advises that each one of these schemes is “distinct” (id. at 20:8, 24:8,
19   24:10) and “separate” (id. at 23:25, 23:27 24:2) from the other alleged schemes.
20   These perhaps unintentionally candid concessions make clear that the honest
21   services fraud counts—like the RICO count—charge not one scheme but many
22
23   2
            The honest services fraud charges are arguably not duplicitous specifically
24   because the government brought separate counts for each fraud scheme and did not
25   group them into one count. United States v. Caldwell, 302 F.3d 399, 407 (5th Cir.
     2002) quoting United States v. Sharpe, 193 F.3d 852, 865–66 (5th Cir. 1999) (“A
26   duplicitous indictment is one that alleges ‘two or more distinct and separate
27   offenses' in a single count. Accordingly, in determining whether an indictment is
     duplicitous, the inquiry is ‘whether the indictment can be read to charge only one
28
     violation in each count.”’).
                                                4
     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 7 of 9 Page ID #:2952




 1   schemes—each one, as the government points out, with its own alleged
 2   circumstances, participants, projects, dates, evidence, quids, quos, and issues. The
 3   government states,
 4           As the FSI itself clearly outlines, the case is already intrinsically
 5           compartmentalized. For example, evidence against defendant SZNW relates
 6           to the L.A. Grand Hotel Project and benefits provided by defendants
             HUANG and SZNW to defendant HUIZAR and Esparza during trips to Las
 7
             Vegas and Australia and in the form of a purported “loan.” The evidence
 8           against defendants LEE and 940 HILL relates to a separate project, the 940
 9           Hill Project, and involves very different alleged benefits, namely a large sum
10           of cash. The Project M bribery scheme involves yet another separate
             development project, Project M, and a different form of benefit, namely,
11
             PAC contributions. And the Luxe Hotel Bribery Scheme also involves a
12           separate project and yet another different type of (indirect) benefit in the
13           form of consulting fees as well as PAC contributions. Each of these schemes
14           fall under a distinct FSI header naming the scheme/project that will serve as
15           an easy-to-follow guide for the jury to navigate during its deliberations.
             Because the crimes charged against the Developer Defendants arise out of
16
             distinct development projects, if necessary, a jury will be able to parse and
17           compartmentalize the evidence and follow the judge’s instructions to keep
18           these schemes distinct.
19   (Id. at 23:24-28-24:110) (emphases added; footnote omitted).
             The government’s seeming effort to analogize the honest services counts to a
20
     single conspiracy demonstrate the problems. In Kotteakos v. United States, 328
21
     U.S. 750, 752 (1946), 32 defendants were charged in a single conspiracy count
22
     alleging that they “sought to induce various financial institutions to grant credit,
23
     with the intent that the loans or advances would then be offered to the Federal
24
     Housing Administration for insurance upon applications containing false and
25
     fraudulent information.” One defendant, Brown, “was the common and key figure
26
     in all the transactions proven,” while several other individuals fraudulently
27
     obtained loans through Brown. Id. at 753. Although the various individuals (or
28
                                                5
     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 8 of 9 Page ID #:2953




 1   “spokes”) were all connected to Brown (or “the hub”), there was no evidence of
 2   any connection between them. Id. at 754. The Supreme Court found that a “hub
 3   and spoke” conspiracy had not been established and characterized the conspiracy
 4   as a “rimless wheel because there [wa]s no rim to connect the spokes into a single
 5   scheme.” Id. at 755.
 6         Under Kotteakos, courts have consistently found multiple conspiracies
 7   “where the spokes of a conspiracy have no knowledge of or connection with any
 8   other [spoke], [and are] dealing independently with the hub conspirator ....” See
 9   e.g., United States v. Chandler, 388 F.3d 796, 807 (11th Cir. 2004) (citing
10   Kotteakos, 328 U.S. at 754–55 (no connection between spokes means “there is not
11   a single conspiracy, but rather as many conspiracies as there are spokes.”)).
12   Similarly, here, the government admits that Huizar is the sole common
13   denominator in the honest services fraud counts, as well as the RICO count it
14   mirrors. (ECF No. 228 at 4:6-7.) Huizar thus is the hub, and the developers are
15   the spokes. Because there is no connection or linkage between the spokes, it too
16   forms a “rimless wheel.” There is simply nothing in the FSI to suggest that any of
17   the developers were aware of a larger “scheme” beyond those specific acts that
18   they are particularly alleged to have been involved in. For instance, as to Mr. Lee
19   there is no allegation that he was aware of any of the other developers, or even
20   (until allegedly informed by Justin Kim) of Huizar’s alleged willingness to accept
21   bribes; i.e., there is no allegation that he was part of a scheme larger than the
22   purported conduct related to 940 Hill. Similarly, as to SZNW, the government
23   does not allege, nor is there any evidence of, an awareness of the other defendants’
24   conduct, alleged bribes, official acts, or alleged schemes.
25   ///
26   ///
27   ///
28
                                                6
     Case 2:20-cr-00326-JFW Document 247 Filed 09/15/21 Page 9 of 9 Page ID #:2954




 1         Consequently, the government’s assertion that Counts 2-17 are supposed to
 2   charge a single fraud scheme – whereas the pleadings, facts, representations in
 3   court, and law clearly show multiple schemes – requires that these counts as pled
 4   should be dismissed. See e.g., United States v. Camiel, 689 F.2d 31 (3d Cir. 1982)
 5   (affirming trial court’s directed verdict because government claimed indictment
 6   charged single fraud scheme when evidence showed multiple schemes).
 7
 8    Dated: September 15, 2021            Respectfully submitted,
 9
                                           LAW OFFICES OF RICHARD M.
10                                         STEINGARD
11
                                      By: /s/ Richard M. Steingard
12                                        Richard M. Steingard
13                                        Attorney for Defendant
                                          SHEN ZHEN NEW WORLD I, LLC
14
15                                         [And on Behalf of All Defendants]
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              7
